Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 1 of 13 Page ID #1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS


  JARED MAIRS, individually and on behalf              Case No. :
  of all others similarly situated,

                  Plaintiff,                          CLASS ACTION COMPLAINT

  v.
                                                      DEMAND FOR JURY TRIAL
  ALLSUP, LLC, an Illinois limited liability
  company, and ALLSUP EMPLOYMENT
  SERVICES, LLC an Illinois limited liability
  company

                  Defendants.


             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Jared Mairs (“Mairs” or “Plaintiff Mairs”) brings this Class Action Complaint

and Demand for Jury Trial (“Complaint”) against Defendants Allsup, LLC (“Allsup) and Allsup

Employment Services, LLC (“Allsup Employment”) to stop their practice of making unsolicited

cold calls using an artificial or prerecorded voice to the cellular telephone numbers of

consumers, and obtain redress for all persons injured by its conduct. Plaintiff, for his Complaint,

alleges as follows upon personal knowledge as to himself and his own acts and experiences, and,

as to all other matters, upon information and belief, including investigation conducted by his

attorneys.

                                             PARTIES

       1.      Plaintiff Mairs resides in Hurst, Texas.

       2.      Defendant Allsup is a limited liability company organized and existing under the

laws of Illinois and is a corporation with its principal place of business located in Belleville,




                                                  1
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 2 of 13 Page ID #2



Illinois. Defendant Allsup conducts business throughout this District, the State of Illinois, and

the United States.

          3.   Defendant Allsup Employment Services, LLC is a wholly owned subsidiary of

Defendant Allsup, LLC and has the same address as Defendant Allsup. Allsup Employment

Services, LLC conducts business throughout this District, the State of Illinois, and the United

States.

                                    JURISDICTION AND VENUE

          4.   This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

          5.   This Court has personal jurisdiction over Defendants and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendants have their headquarters in this District,

and because the wrongful conduct giving rise to this case was directed from this District.

                           COMMON FACTUAL ALLEGATIONS

  Allsup Employment Services Markets Both Defendants’ Services By Calling Consumers
        on Their Cellular Phone Numbers Using an Artificial or Prerecorded Voice

          6.   Defendant Allsup, LLC is a for-profit company that provides services to

consumers to apply for social security disability insurance benefits (“SSDI”) to the Social

Security Administration.

          7.   Allsup, LLC monetizes this business by keeping 25% of the retroactive SSDI

benefits they help the consumer receive, up to $6,000 per consumer.

          8.   In 2017 Defendant Allsup created a d/b/a True Help and TrueHelp.com where

individuals can take a free assessment to determine whether they qualify for SSDI benefits.




                                                 2
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 3 of 13 Page ID #3



       9.      In addition, Allsup created a subsidiary called Allsup Employment Services, LLC

where they provide employment services through the Social Security Administration’s Ticket to

Work program, where Allsup is paid by the Social Security Administration as consumers who

sign up with Allsup Employment Services transition into the workforce.

       10.     As part of Defendants’ marketing efforts, Allsup Employment Services places

artificial or pre-recorded voice calls to consumers who may qualify for their services.

       11.     The text of their artificial or pre-recorded voice call is:

   “Hello. This call is from Allsup Employment Services. Social Security has asked us to
   contact you because you’re eligible for the Ticket to Work Program. Allsup Employment
   Services is a Social Security approved employment network. And we can help you
   attempt to return to work at absolutely no cost to you. When you sign up for the Ticket
   to Work Program, with Allsup Employment Services, we can help you at any point in
   your recovery process. There is no risk to you for trying. And the best part is, your SSDI
   benefits are fully protected. Your Ticket to Work means you can earn unlimited income
   while still receiving your monthly SSDI benefits. You also get to keep your Medicare
   coverage, plus you never have to receive a medical continuing disability review. With
   our employment guidance, you can begin to explore your work options, and take
   advantage of the valuable incentives. We’d like to talk with you whether you’re able to
   work right now, not quite ready to try again, or even if you’ve already returned to work
   on your own. Please call us at 888-879-1450. Or send an email to info@alssupes.com.
   Again, that number is 888-879-1450. Or send an email to infor@alssupes.com. You can
   also find more information on our website at www.allsupreturntowork.com. If you
   don’t want to receive future calls from Allsup Employment Services, regarding the
   Ticket to Work Program, please call 888-937-4047. Thank you.”


       12.     Allsup Employment Services, LLC is calling on behalf of themselves as part of

their contract with Social Security.

       13.     Allsup Employment Services, LLC does not have any authorization from Social

Security to make pre-recorded calls to individuals that Allsup Employment Services has not

otherwise obtained prior express consent to call.

       14.     Allsup, LLC is intended to directly benefit from the calls of Allsup Employment

Services, LLC since as part of Allsup Employment Services business process they will determine

                                                  3
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 4 of 13 Page ID #4



whether True Help a d/b/a of Allsup, LLC can obtain benefits for the individual in return for

their 25% fee.

         15.     In essence, Allsup Employment Service funnels clients into Allsup LLC.

         16.     On Allsup Employment Service’s website they list their business process as part

of fulfilling the Ticket to Work program. In Allsup Employment Services own words “Ticket to

Work in 7 Steps.” The first step is to “Get yourself approved for SSDI. If you’re not on SSDI,

get help with your application or appeals from the experts at True Help. Take their free

assessment to get started.” From the beginning of the process already, Allsup Employment

Services is funneling individuals to Allsup, LLC’s d/b/a True Help where Allsup, LLC can

monetize these consumers by taking 25% of their retroactive SSDI benefits.




                                                                       1



         17.     Allsup Employment Services, LLC is directly cross-marketing its services to

generate business for its parent company as part of its Ticket to Work in 7 Steps program.




1
    https://www.allsupemploymentservices.com/how-it-works/
                                                 4
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 5 of 13 Page ID #5



          18.    On True Help’s website, they clearly state that “How Our Fees Work…What we

charge you, when it’s time, is a single fee allowed by law…Currently, this is 25% of the dollar

amount of your retroactive SSDI benefits payments, and no more than $6,000.”2




          19.    Although registration into the Ticket to Work program is allegedly free for

consumers but paid for by the Social Security Administration, Allsup earns revenue from

consumers that need to get registered for SSDI before they can join the Ticket to Work program.

          20.    Defendant Allsup cannot avoid liability by outsourcing its telemarketing to it

subsidiary Allsup Employment Services. The FCC has warned companies that they cannot avoid

liability by outsourcing their telemarketing:

      “[A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities to
      unsupervised third parties would leave consumers in many cases without an effective remedy
      for telemarketing intrusions. This would particularly be so if the telemarketers were
      judgment proof, unidentifiable, or located outside the United States, as if often the case. Even
      where third-party telemarketers are identifiable, solvent, and amendable to judgment limiting
      liability to the telemarketer that physically places the call would make enforcement in many
      cases substantially more expensive and less efficient, since consumers (or law enforcement
      agencies) would be required to sue each marketer separately in order to obtain effective
      relief. As the FTC noted, because “[s]ellers may have thousands of ‘independent’ marketers,
      suing one or a few of them is unlikely to make a substantive difference for consumer
      privacy.”


2
    https://www.truehelp.com/ssdi-benefits/ssdi-benefits-for-individuals/
                                                    5
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 6 of 13 Page ID #6




In re Join Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the
TCPA Rules, 28 FCC 6574, at ¶37 (2013) (“FCC 2013 Ruling”) (citations omitted).

       21.       Defendant Allsup knew or should have known that Allsup Employment Services

did not have the prior express consent to call consumers like Plaintiff Mairs.

       22.       Consumers have complained online and directly to Allsup about the unwanted

telemarketing calls they are receiving.

       23.       For example, a consumer posted on Allsup’s Better Business Bureau (“BBB”)

page the following complaint:




                                                                                     3



       24.       There are a multitude of other complaints from consumers specifically referencing

Defendants’ unsolicited artificial or prerecorded voice solicitation calls:

             •   “This is an automated female voice saying, "...This is Allsop and you have been
                 chosen by the social security admin to participate in the ticket to work program.
                 You can work unlimited hrs and it won't affect your benefits..." then it gives a
                 number to call and repeats the whole thing a second time. I have been recv'g these
                 calls twice a week since May 7th. Very annoying.”4

             •   “I am constantly receiving calls from this company and they leave loooong VM
                 message stating they are from SS Ticket to work program... Is SS Administration


3
  https://www.bbb.org/us/il/belleville/profile/disability-insurance/allsup-0734-
310001536/complaints
4
  https://800notes.com/Phone.aspx/1-888-879-1450
                                                  6
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 7 of 13 Page ID #7



             giving out our personal private numbers?? What other personal information are
             they providing to companies, lawyers, etc....”5

         •   “They just left a voicemail stating “SS” told them to contact me about “Ticket to
             work” BUT also said things that seem far fetched (if u get employed thru them, u
             never have a med review, nor lose benefits etc) I don’t trust this at all!! They are
             BLOCKED!!”6

         •   “I got the same call and said it was to from SSI in regards to tickets to work.
             However, it was not from SSI after checked their website. I would like to know
             how they get my number too.”7

         •   “Said they represent Social Security back to work program. I called and it was
             Allsop Employment Agency. Not sure how or why they called. I reported to
             AT&T and blocked them”8

         •   “I received a voicemail with a recording about ticket to work. They speak about
             reaching company via a .com address.”9

         •    “There's too many scams going on for a robocall like that to be trusted. In the
             miniscule chance the company is legitimate, they made a horribly idiotic choice in
             doing these robocalls.”10

         •   “selling something I don’t need”11

         •   “Claims to be a part of the Soc. Sec. Ticket to Work Program. The Bot calls once
             a week & leaves a voice message.”12




5
  Id.
6
  Id.
7
  Id.
8
  Id.
9
  https://800notes.com/Phone.aspx/1-888-879-1450/2
10
   https://www.shouldianswer.com/phone-number/8888791450
11
   Id.
12
   https://www.numberguru.com/phone/888/879/1450/
                                               7
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 8 of 13 Page ID #8



                     FACTS SPECIFIC TO PLAINTIFF JARED MAIRS

        25.     On August 5, 2019 at 4:32 PM, Plaintiff Mairs received an artificial or

prerecorded voice solicitation call, which was left as a voicemail, from Defendant Allsup

Employment Services using phone number 888-879-1450 on his cellular phone number. The

artificial or prerecorded voice on the call states:

        “Hello. This call is from Allsup Employment Services. Social Security has asked us to
        contact you because you’re eligible for the Ticket to Work Program. Allsup Employment
        Services is a Social Security approved employment network. And we can help you
        attempt to return to work at absolutely no cost to you. When you sign up for the Ticket to
        Work Program, with Allsup Employment Services, we can help you at any point in your
        recovery process. There is no risk to you for trying. And the best part is, your SSDI
        benefits are fully protected. Your Ticket to Work means you can earn unlimited income
        while still receiving your monthly SSDI benefits. You also get to keep your Medicare
        coverage, plus you never have to receive a medical continuing disability review. With our
        employment guidance, you can begin to explore your work options, and take advantage
        of the valuable incentives. We’d like to talk with you whether you’re able to work right
        now, not quite ready to try again, or even if you’ve already returned to work on your
        own. Please call us at 888-879-1450. Or send an email to info@alssupes.com. Again, that
        number is 888-879-1450. Or send an email to infor@alssupes.com. You can also find
        more information on our website at www.allsupreturntowork.com. If you don’t want to
        receive future calls from Allsup Employment Services, regarding the Ticket to Work
        Program, please call 888-937-4047. Thank you.”

        26.     The artificial or prerecorded voice call that Mairs received is not applicable to

him in any way.

        27.     Plaintiff does not have a relationship with Defendants, or any of their affiliated

companies, and has never requested that Defendants place calls to him. Simply put, Defendants

did not possess Plaintiff’s prior express consent to place a telephone call to him on his cellular

telephone using an artificial or prerecorded voice.

        28.     By making unauthorized telephone calls as alleged herein, Defendants have

caused consumers actual harm in the form of annoyance, nuisance, and invasion of privacy. In

addition, the call disturbed Plaintiff’s use and enjoyment of his phone, in addition to the wear



                                                      8
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 9 of 13 Page ID #9



and tear on the phone’s hardware (including the phone’s battery) and the consumption of

memory on Plaintiff’s phone.

       29.     In order to redress these injuries, Plaintiff, on behalf of himself and the class of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits artificial or prerecorded voice calls to cellular phone

numbers.

                                    CLASS ALLEGATIONS

       30.     Plaintiff bring this action pursuant to Federal Rules of Civil Procedure 23(b)(2)

and 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of the

following Class:

               Prerecorded No Consent Class: All persons in the United States who
               from four years prior to the filing of this action (1) Defendants (or an
               agent acting on behalf of Defendants) called (2) using an artificial or
               prerecorded voice, and (3) for whom Defendants claim (a) they obtained
               prior express consent in the same manner as Defendants claim they
               supposedly obtained prior express consent to call Plaintiff, or (b) they did
               not obtain prior express consent.

       31.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendants, their

subsidiaries, parents, successors, predecessors, and any entity in which Defendants or their

parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendants have been fully and finally adjudicated and/or

released. Plaintiff anticipate the need to amend the class definition following appropriate

discovery.



                                                  9
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 10 of 13 Page ID #10



        32.     Numerosity: The exact size of the Class is unknown and not available to Plaintiff

 at this time, but it is clear that individual joinder is impracticable. On information and belief,

 Defendants placed artificial or prerecorded voice calls to thousands of consumers who fall into

 the definition of the Class. Members of the Class can be easily identified through Defendants’

 records.

        33.     Commonality and Predominance: There are many questions of law and fact

 common to the claims of Plaintiff and the Class, and those questions predominate over any

 questions that may affect individual members of the Class. Common questions for the Class

 include, but are not necessarily limited to the following:

                (a) whether Defendants’ conduct constitutes a violation of the TCPA;

                (b) whether Defendants systematically made telephone calls to members of the
                    Class without first obtaining prior express consent to make the calls;

                (c) whether Defendants placed calls to members of the Class using an artificial or
                    prerecorded voice;

                (d) whether members of the Class are entitled to treble damages based on the
                    willfulness of Defendants’ conduct.

        34.     Adequate Representation: Plaintiff will fairly and adequately represent and

 protect the interests of the Class, and has retained counsel competent and experienced in class

 actions. Plaintiff has no interests antagonistic to those of the Class, and Defendants have no

 defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

 this action on behalf of the members of the Class, and have the financial resources to do so.

 Neither Plaintiff nor his counsel have any interest adverse to the Class.

        35.     Appropriateness: This class action is also appropriate for certification because

 Defendants have acted or refused to act on grounds generally applicable to the Class as a whole,

 thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of

                                                   10
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 11 of 13 Page ID #11



 conduct toward the members of the Class and making final class-wide injunctive relief

 appropriate. Defendants’ business practices apply to and affect the members of the Class

 uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with

 respect to the Class as a whole, not on facts or law applicable only to the Plaintiff. Additionally,

 the damages suffered by individual members of the Class will likely be small relative to the

 burden and expense of individual prosecution of the complex litigation necessitated by

 Defendants’ actions. Thus, it would be virtually impossible for the members of the Class to

 obtain effective relief from Defendants’ misconduct on an individual basis. A class action

 provides the benefits of single adjudication, economies of scale, and comprehensive supervision

 by a single court.

                                      FIRST CAUSE OF ACTION
                                  Telephone Consumer Protection Act
                                      (Violation of 47 U.S.C. § 227)
                      (On Behalf of Plaintiff and the Prerecorded No Consent Class)

        36.       Plaintiff Mairs repeats and realleges paragraphs 1 through 35 of this Complaint

 and incorporates them by reference.

        37.       Defendants and/or their agents made unwanted solicitation telephone calls to

 Plaintiff and the other members of the Prerecorded No Consent Class using an artificial or

 prerecorded voice.

        38.       These artificial or prerecorded voice solicitation calls were made en masse

 without the prior express consent of the Plaintiff and the other members of the Prerecorded No

 Consent Class.

        39.       Defendants have, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B). As

 a result of Defendants’ conduct, Plaintiff and the other members of the Prerecorded No Consent




                                                  11
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 12 of 13 Page ID #12



 Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each

 violation.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

 following relief:

        40.     An order certifying the Class as defined above, appointing Plaintiff as the

 representative of the Class, and appointing his counsel as Class Counsel;

        41.     An award of actual and/or statutory damages and costs;

        42.     An order declaring that Defendants’ actions, as set out above, violate the TCPA;

        43.     An injunction requiring Defendant to cease all unsolicited artificial or prerecorded

 voice calling activities, and otherwise protecting the interests of the Class; and

        44.     Such other and further relief that the Court deems reasonable and just.

                                         JURY TRIAL DEMAND

        Plaintiff request a trial by jury.

                                                Respectfully submitted,

                                                JARED MAIRS, individually and on behalf of
                                                Class of similarly situated individuals



 Dated: October 6, 2019                         /s/ Stefan Coleman
                                                Stefan Coleman

                                                Stefan Coleman
                                                (Admitted in the Southern Dist of Illinois)
                                                Law@StefanColeman.com
                                                Law Offices of Stefan Coleman, P.A.
                                                201 S. Biscayne Blvd, 28th Floor
                                                Miami, FL 33131
                                                Telephone: (877) 333-9427
                                                Fax: (888) 498-8946

                                                  12
Case 3:19-cv-01086-NJR-RJD Document 1 Filed 10/06/19 Page 13 of 13 Page ID #13




                                    Avi R. Kaufman*
                                    kaufman@kaufmanpa.com
                                    KAUFMAN P.A.
                                    400 NW 26th Street
                                    Miami, FL 33127
                                    Telephone: (305) 469-5881

                                    *Pro hac vice admission to be sought




                                      13
